             Case 5:21-cv-00119-FMO-SP Document 22 Filed 07/29/21 Page 1 of 5 Page ID #:393



                     1 Michael J. Sexton CA Bar No. 153435
                       michael.sexton@ogletree.com
                     2 Graham M. Hoerauf CA Bar No. 307649
                       graham.hoerauf@ogletree.com
                     3 OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                     4 Park Tower, Fifteenth Floor
                       695 Town Center Drive
                     5 Costa Mesa, CA 92626
                       Telephone: 714-800-7900
                     6 Facsimile: 714-754-1298
                     7 Attorneys for Defendants
                       United Surgical Partners International, Inc.;
                     8 and Tenet Healthsystem Medical, Inc.

                     9 Michael W. Quade CA Bar No. 171930
                       mquade@quadelaw.com
                 10 Cheryl L. Gustafson CA Bar No. 234490
                       cgustafson@quadelaw.com
                 11 QUADE & ASSOCIATES, a PLC
                       3377 Carmel Mountain Road, Suite 150
                 12 San Diego, CA 92121
                       Telephone: 858-642-1700
                 13 Facsimile:    858-642-1778
                 14 Attorneys for Plaintiff, Dorothy Jeaneen Cockrell

                 15                              UNITED STATES DISTRICT COURT
                 16           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 17

                 18 DOROTHY JEANEEN COCKRELL,                      Case No. 5:21-cv-00119 FMO (SPx)
                       an individual,
                 19                                                ORDER APPROVING STIPULATION
                                    Plaintiff,                     FOR PROTECTIVE ORDER FOR
                 20                                                PRETRIAL PROCEEDINGS
                             v.
                 21
                       UNITED SURGICAL PARTNERS         Complaint Filed: November 20, 2020
                 22 INTERNATIONAL, INC., a Texas        Trial Date:       April 19, 2022
                    corporation; TENET HEALTHSYSTEM     District Judge:   Hon. Fernando M.
                 23 MEDICAL, INC., a Delaware                             Olguin
                    corporation; and DOES 1 through 20, Magistrate Judge: Hon. Sheri Pym
                 24 inclusive,

                 25
                                    Defendants.
                 26

                 27
Dorothy Cockrell -
Proposed

                 28
                                                                                Case No. 5:21-cv-00119 FMO (SPx)
                           [PROPOSED] ORDER APPROVING STIPULATION FOR PROTECTIVE
                                                  ORDER
Case 5:21-cv-00119-FMO-SP Document 22 Filed 07/29/21 Page 2 of 5 Page ID #:394



  1                                           ORDER
  2                   APPROVING STIPULATED PROTECTIVE ORDER
  3

  4        Plaintiff Dorothy Jeaneen Cockrell (“Plaintiff”) and Defendants United Surgical
  5 Partners International, Inc. and Tenet Healthsystem Medical, Inc. (“Defendants”)

  6 (collectively, the “Parties”), by and through their respective counsel, submitted a

  7 Stipulation for Protective Order to the court on July 21, 2021.

  8        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED, that the Stipulation for
  9 Protective Order is approved with one modification: the Stipulated Protective Order

 10 does not govern the use of Protected Material at trial; instead, any use of Protected

 11 Material at trial shall be governed by the orders of the trial judge, and therefore any

 12 references to procedures at trial in the Stipulated Protective Order are not here

 13 approved.

 14

 15 DATED: July 29, 2021                          __________________________
                                                  Honorable Sheri Pym
 16                                               Magistrate Judge
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                   1          Case No. 5:21-cv-00119 FMO (SPx)
         [PROPOSED] ORDER APPROVING STIPULATION FOR PROTECTIVE
                                ORDER
Case 5:21-cv-00119-FMO-SP Document 22 Filed 07/29/21 Page 3 of 5 Page ID #:395



  1                                 PROOF OF SERVICE
          Dorothy Jeaneen Cockrell v. United Surgical Partners International, Inc., et al.
  2                          Case No. 5:21-cv-00119 FMO (SPx)
  3        I am and was at all times herein mentioned over the age of 18 years and not a
    party to the action in which this service is made. At all times herein mentioned I have
  4 been employed in the County of Orange in the office of a member of the bar of this
    court at whose direction the service was made. My business address is 695 Town
  5 Center Drive, Suite 1500, Costa Mesa, CA 92626.

  6          On July 29, 2021, I served the following document(s):
  7    [PROPOSED] ORDER APPROVING STIPULATION FOR PROTECTIVE
                              ORDER
  8
      by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
  9   follows:
 10   ☐      BY MAIL: I placed the envelope for collection and mailing, following our
             ordinary business practices. I am readily familiar with the practice of Ogletree,
 11          Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
             correspondence for mailing. On the same day that correspondence is placed for
 12          collection and mailing, it is deposited in the ordinary course of business with
             the United States Postal Service, in a sealed envelope with postage fully prepaid.
 13
      ☐      BY MAIL: I deposited the sealed envelope with the United States Postal
 14          Service, with the postage fully prepaid at Park Tower, Fifteenth Floor, 695
             Town Center Drive, Costa Mesa, CA 92626.
 15
      ☐      BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s)
 16          designated by the express service carrier for collection and overnight delivery
             by following the ordinary business practices of Ogletree, Deakins, Nash, Smoak
 17          & Stewart P.C., Costa Mesa, California. I am readily familiar with Ogletree,
             Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
 18          of correspondence for overnight delivery, said practice being that, in the
             ordinary course of business, correspondence for overnight delivery is deposited
 19          with delivery fees paid or provided for at the carrier’s express service offices
             for next-day delivery.
 20
      ☐      BY MESSENGER SERVICE: (1) For a party represented by an attorney,
 21          delivery was made to the attorney or at the attorney’s office by leaving the
             documents in an envelope or package clearly labeled to identify the attorney
 22          being served with a receptionist or an individual in charge of the office. (2) For
             a party, delivery was made to the party or by leaving the documents at the
 23          party’s residence with some person not less than 18 years of age between the
             hours of eight in the morning and six in the evening.
 24
      ☐      BY FACSIMILE: by transmitting a facsimile transmission a copy of said
 25          document(s) to the following addressee(s) at the following number(s), in
             accordance with:
 26
                    ☐     the written confirmation of counsel in this action:
 27                 ☐     [Federal Court] the written confirmation of counsel in this action
                          and order of the court:
 28
                                     2          Case No. 5:21-cv-00119 FMO (SPx)
           [PROPOSED] ORDER APPROVING STIPULATION FOR PROTECTIVE
                                  ORDER
Case 5:21-cv-00119-FMO-SP Document 22 Filed 07/29/21 Page 4 of 5 Page ID #:396



  1   ☒    BY CM/ECF: With the Clerk of the United States District Court of California,
           using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
  2        notification of the foregoing filing to the parties and counsel of record who are
           registered with the Court’s CM/ECF System.
  3
      ☒    (Federal)    I declare that I am employed in the office of a member of the State
  4                     Bar of this Court at whose direction the service was made. I
                        declare under penalty of perjury under the laws of the United States
  5                     of America that the above is true and correct.
  6 ☐      (Federal)    I declare that I am a member of the State Bar of this Court at whose
                        direction the service was made. I declare under penalty of perjury
  7                     under the laws of the United States of America that the above is
                        true and correct.
  8
           I declare under penalty of perjury under the laws of the United States of America
  9 that the above is true and correct.

 10
           Executed on July 29, 2021, at San Diego, California.
 11

 12
                                                  Pamela Blanton
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                    3          Case No. 5:21-cv-00119 FMO (SPx)
          [PROPOSED] ORDER APPROVING STIPULATION FOR PROTECTIVE
                                 ORDER
Case 5:21-cv-00119-FMO-SP Document 22 Filed 07/29/21 Page 5 of 5 Page ID #:397



  1                                 SERVICE LIST
  2

  3   Michael W. Quade, Esq.                 Attorneys for Plaintiff
      Cheryl L. Gustafson, Esq.              Dorothy Jeaneen Cockrell
  4   QUADE & ASSOCIATES, a PLC
      3377 Carmel Mountain Road, Suite 150
  5   San Diego, CA 92121
      Telephone: 858-642-1700
  6   Facsimile: 858-642-1778
      mquade@quadelaw.com
  7   cgustafson@quadelaw.com
  8
                                                                           47902116.1
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                   4          Case No. 5:21-cv-00119 FMO (SPx)
         [PROPOSED] ORDER APPROVING STIPULATION FOR PROTECTIVE
                                ORDER
